PER CURIAM.
Having considered the briefs and arguments of counsel, we determine the judgment entered was supported by competent and substantial evidence. Additionally, having relinquished jurisdiction to the trial court for the purpose of permitting an interview of the jurors in this cause and of determining whether a juror was guilty of such misconduct for which the verdict may be attacked, we conclude, after reviewing the proceedings, there was no misconduct which would justify setting aside the verdict.
Accordingly the judgment is in all respects AFFIRMED.
SMITH, Acting C. J., and ERVIN and BOOTH, JJ., concur.